Citation Nr: 0125329	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-20 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $6,363.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  In March 1999, the St. Petersburg, Florida, Regional 
Office (RO) retroactively terminated payment of the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of January 1, 1998 due to the appellant's receipt of 
interest income.  In March 1999, the veteran was informed in 
writing of an overpayment of VA improved pension benefits in 
the amount of $6,363.00 and his appellate and waiver rights.  
In July 1999, the RO received a request for waiver of the 
overpayment of VA pension benefits in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $6,363.00.  In 
March 2000, the appellant submitted a notice of disagreement 
with both the creation of the overpayment and the denial of 
the veteran's waiver request.  In September 2000, the RO 
issued a statement of the case which addressed the issue of 
waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $6,363.00.  In September 2000, the 
appellant submitted substantive appeal from the denial of the 
veteran's waiver request.  The appellant has been represented 
throughout this appeal by the American Legion.  


REMAND

The appellant advances that the alleged overpayment of VA 
improved pension benefits in the amount of $6,363.00 was not 
properly created and any valid debt should be waived.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

The appellant has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $6,363.00.  The RO has not issued a 
statement of the case or supplement statement of the case 
which addresses that issue.  The Court has directed that 
where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant and 
her accredited representative of any information and evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001).  The appellant's request for waiver of the 
alleged overpayment has not been considered under the amended 
statutes.  Therefore, the appellant's claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an August 2001 written statement, the appellant advanced 
that recovery of the overpayment would cause undue financial 
hardship as her finances were significantly diminished by a 
financial adviser's recent fraudulent acts.  In light of the 
appellant's assertions, the Board finds that a current 
financial status report from the appellant and the veteran 
would be helpful in addressing the issues raised by the 
instant appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

3.  The Committee should then 
readjudicate the veteran's entitlement to 
waiver of recovery of an overpayment of 
VA improved pension benefits.  

4.  The RO should then issue a 
supplemental statement of the case to the 
appellant and her accredited 
representative which contains a full and 
complete discussion of (1) whether the 
overpayment of VA improved pension 
benefits in the amount of $6,363.00 was 
properly created; (2) the veteran's 
entitlement to waiver of recovery of VA 
improved pension benefits; and (3) all 
applicable laws and regulations.  
Specifically, the supplemental statement 
of the case should include a discussion 
of the events which led to the creation 
of the overpayment and an explanation of 
the amount of the indebtedness assessed 
against the veteran.  The appellant 
should be given the opportunity to 
respond to the supplemental statement of 
the case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 


inference should be drawn regarding the final disposition of 
the appellant's claim.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

